DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demirtas et al. “Effect of trapping on the critical voltage for degradation in GaN high electron mobility transistors” https://ieeexplore.ieee.org, 10/2010, Pages 2E.2.1-2E.2.5. (hereinafter referred to as Demirtas) in view of Ťapajna et al “Identification of Electronic Traps in AlGaN/GaN HEMTs using UV light-assisted Trapping Analysis” https://ieeexplore.ieee.org/xpl/conhome/5482567/proceeding, Pages 2E.5.1 – 2E5.4, June 2010 (hereinafter referred to as Ťapajna).

Regarding claim 1, Demirtas discloses a  method for detecting defects in a GaN high electron mobility transistor comprising (I. Intro., 2E.2.1, col. 1): measuring a plurality of electrical characteristics of a GaN high electron mobility transistor (voltage , current, I. Intro., 2E.2.1, col. 1); measuring the plurality of electrical characteristics after performing a deterioration test on the GaN high electron mobility transistor (fig. 1, 2, II. Exper., 2E.2.1- III. Res. 2E.2.2, col. 2); irradiating the GaN high electron mobility transistor in turns with a plurality of light sources with different wavelengths and measuring the plurality of electrical characteristics after each irradiation of the GaN high electron mobility transistor by each of the plurality of light sources (fig. 4-6, illuminated by 365 nm UV, 254 nm UV as well as visible microscope light were also investigated, III. Res. 2E.2.2, col. 2- 2E.2.3); and comparing changes of the plurality of electrical characteristics that are measured (IV. Disc. 2E.2.3, col. 2- 2E.2.4, col. 1).
 Demirtas does not disclose electrical characteristics that are measured to determine a defect location of the GaN high electron mobility transistor.
Ťapajna discloses comparing changes of the plurality of electrical characteristics that are measured to determine a defect location of the GaN high electron mobility transistor (fig. 3-8, III. Res. 2E.5.2 – IV. Con. 2E.5.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an UV light-assisted trapping analysis in employed to identify the location of traps generated in AlGaN/GaN HEMTs submitted, as taught in Ťapajna in modifying the method of Demirtas. The motivation would be to provide knowledge of the physics behind the degradation processes is essential to enable future reliability improvements.

Regarding claim 2, Demirtas and Ťapajna discloses the method as claimed in claim 1, Ťapajna further discloses wherein the plurality of electrical characteristics is an on-state current and an initial voltage of the GaN high electron mobility transistor (fig. 3, III. Res.- IV. Con., 2E.5.4, col. 1).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 3, Demirtas and Ťapajna discloses the method as claimed in claim 1, Demirtas further discloses wherein one of the plurality of light sources emits a visible light within a wavelength range between 400nm and 700nm (fig. 4-6, illuminated by 365 nm UV, 254 nm UV as well as visible microscope light were also investigated, III. Res. 2E.2.2, col. 2- 2E.2.3) and is configured to incur a response at an interface between a silicon nitride layer and an aluminum gallium nitride layer of the GaN high electron mobility transistor (fig. 1, 2, II. Exper., 2E.2.1- III. Res. 2E.2.2, col. 2).

Regarding claim 5, Demirtas and Ťapajna discloses the method as claimed in claim 1, Demirtas further discloses wherein one of the plurality of light sources emits an ultraviolet light (fig. 4-6, illuminated by 365 nm UV, 254 nm UV, III. Res. 2E.2.2, col. 2- 2E.2.3) while Ťapajna further discloses wherein one of the plurality of light sources emits an ultraviolet light (fig. 1, UV light ranging from λ=290 to 380 nm, II. Exp. 2E.5.2, col. 2) and is configured to incur a response at an aluminum gallium nitride layer of the GaN high electron mobility transistor (III. Res.- IV. Con., 2E.5.4).
The references are combined for the same reason already applied in the rejection of claim 1.
Demirtas and Ťapajna do not disclose one of the plurality of light sources emits an ultraviolet light with a wavelength of 265nm.
Note that the prior art includes each element substantially as claimed, and that in combination, each element performs the same function as it does separately, and that a person of ordinary skill in the art would have recognized the combination as a predictable result. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ultraviolet light with a wavelength of 265nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demirtas in view of Ťapajna as applied to claim 1 above, and further in view of Nagarajan et al. “Study of Charge Trapping Effects on AlGaN/GaN HEMTs Under UV Illumination With Pulsed I-V Measurement” IEEE TRANS. ON DEVICE AND MATERIALS RELIABILITY, Vol. 20, No. 2, JUNE 2020, Pages. 436-441 (hereinafter referred to as Nagarajan).

Regarding claim 4, Demirtas and Ťapajna discloses the method as claimed in claim 1, Demirtas and Ťapajna do not disclose wherein one of the plurality of light sources emits an ultraviolet light with a wavelength of 365nm and is configured to incur a response at a gallium nitride layer of the GaN high electron mobility transistor.
Nagarajan disclose wherein one of the plurality of light sources emits an ultraviolet light with a wavelength of 365nm (pg. 437, III. Res. & Disc., col. 2) and is configured to incur a response at a gallium nitride layer of the GaN high electron mobility transistor (pg. 437, II. Exp., col. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to investigate charge trapping effects on AlGaN/GaN HEMTs under UV illumination are investigated using the pulsed current-voltage
measurement method, as taught in Nagarajan in modifying the method of Demirtas and Ťapajna. The motivation would be pulsed I-V method, to recognize the charge trapping under the gate and/or in the gate-drain access regions and to quantitatively evaluate the current collapse in HEMT devices and to compare different devices in terms of charge trapping.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demirtas in view of Ťapajna as applied to claim 1 above, and further in view of Yuan et al. US 20150255547 A1 (hereinafter referred to as Yuan) .

Regarding claim 6, Demirtas and Ťapajna discloses the method as claimed in claim 1, Ťapajna further discloses wherein the GaN high electron mobility transistor (GaN–on–Si HEMTs, abstract) comprises an electron supply layer laminated on a channel layer(fig. 3, device channel, from source to drain contact, II. Res. 2E.5.2, col. 1), a gate electrode (gate contact, II. Res. 2E.5.2, col. 2) located on the electron supply layer (AlGaN valance band, II. Res. 2E.5.3, col. 2)), and a passivation layer (passivated using 160 nm SiN, II. Res. 2E.5.2 col. 2) covering the electron supply layer and the gate electrode, wherein the defect location of the GaN high electron mobility transistor (IV. Conclusion, 2E.5.4) includes a power supply zone, a buffer zone (GaN buffer, II. Res. 2E.5.2, col. 2), a passivation zone (passivated using 160 nm SiN, II. Res. 2E.5.2 col. 2).
The references are combined for the same reason already applied in the rejection of claim 1.
Demirtas and Ťapajna do not explicitly disclose a drift zone, wherein the power supply zone is located in the electron supply layer and under the gate electrode, the buffer zone and the drift zone are located in the channel layer, with the buffer zone located under the gate electrode and the drift zone located aside the buffer zone, and the passivation zone is located in the passivation layer.
Yuan discloses GaN high electron mobility transistor (fig. 2, GaN HEMT, par. [0014]) includes a power supply zone (AlGaN barrier layer 212, par. [0080]), a buffer zone (fig. 2, GaN buffer layer 204, par. [0080]), a passivation zone and a drift zone (fig. 2, GaN drift region layer, par. [0080]), wherein the power supply zone is located in the electron supply layer and under the gate electrode (fig. 2, gate region A 214, par. [0081]), the buffer zone and the drift zone are located in the channel layer (fig. 2, GaN channel 210, par. [0080]), with the buffer zone located under the gate electrode (fig. 2, gate region A 214, par. [0081]) and the drift zone located aside the buffer zone, and the passivation zone is located in the passivation layer (fig. 7, passivation layer 724, par. [0087]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide detailed description of a normally-off GaN high electron mobility transistor (HEMT) structure with AlGaN/GaN heterostructure on a substrate which includes a GaN buffer layer and an AlGaN barrier layer, as taught in Yuan in modifying the method of Demirtas and Ťapajna. The motivation would be threshold voltage can be easily adjusted by choosing the doping concentration of the p-GaN region advantageously enabling flexible device and circuit design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858